FILED
                                                                    NOVEMBER 16, 2017
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 34411-8-111
                     Respondent,              )
                                              )
       V.                                     )
                                              )
CASSIE KAY ROBERTSON,                         )         UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       FEARING, C.J. -   Cassie Robertson appeals from convictions for possession of

marijuana with intent to deliver and with a school bus stop enhancement, possession of

methamphetamine, and possession of cocaine. On appeal, Robertson challenges the

finding of probable cause that supported a search warrant and the sufficiency of the

evidence to convict her of possession of marijuana. We affirm the validity of the search

warrant and thereby affirm Robertson's convictions for possession ofmethamphetamine

and cocaine. Robertson contends that, because of conflicting amendments during the

2013 legislature session to the statute defining the tetrahydrocannabinol (THC) level in

cannabis, the State failed to prove a sufficient level of marijuana to convict her of
No. 34411-8-III
State v. Robertson


possession of marijuana because the State did not assay the green leaves seized without

excluding THC acid. Based on RCW 1.12.025, we disagree and affirm Robertson's

conviction for possession of marijuana. We later introduce other issues raised on appeal

by Robertson.

                                         FACTS

       In 2013 and 2014, the Washington State Legislature, as a result of the 2012

passage of Initiative 502, adopted a series of amendments to Washington's version of the

Uniform Controlled Substances Act, chapter 69.50 RCW. The first and third

amendments addressed the definition of marijuana, the level of THC needed to declare

cannabis to be marijuana under the law, and the manner in which experts assay the level

of THC. The second amendment, not intended to address the definition of marijuana,

omitted the amending language from the first amendment. We will discuss the

amendments in our legal analysis below. For now, we note that the State found

marijuana in the possession of Cassie Robertson during the flux of the amendments.

       The State convicted Cassie Robertson based on evidence of controlled substances

gathered from her home during the execution of a search warrant. Since Robertson

argues that the warrant lacked probable cause, we now relate facts found in a telephonic

affidavit in support of the warrant.

       Using a confidential informant, the Ephrata Police Department, in late January

2014, conducted a controlled buy from Cassie Robertson at her home on Sunset Street in

                                            2
                                                                                              -   ------y,




No. 34411-8-III
State v. Robertson


Ephrata. Officers searched the informant before the purchase ploy and found no

contraband or money. The officers then gave the informant a ten-dollar bill with the

serial number recorded and followed the informant to Robertson's residence. The

informant entered the residence, exited the residence minutes later, and handed Ephrata

Officer Ryan Harvey the purchased substance. Another search of the informant produced

no money or contraband.

       The confidential informant reported to Ephrata Police Department officers that

Cassie Robertson welcomed the informant into her bedroom, where he viewed five

plastic bags containing green leaves. Robertson directed the informant to seiect a

"flavor." Clerk's Papers (CP) at 69. After the informant chose a flavor, Robertson

weighed a small amount of the green leaves on a scale and placed the leaves into a

smaller plastic bag. The informant handed Robertson the recorded bill. Ephrata Police

Officer Jeff Wentworth later measured the green leaves as weighing 0.5 grams.

Wentworth performed a field test on the green leaves and the greenery tested positive for

manJuana.

       The confidential informant also apprised Ephrata police officers that, inside Cassie

Robertson's abode, he viewed white powder in small plastic bags, inside larger plastic

bags. According to the informant, Robertson identified the white powder as cocaine and

stated that the cocaine cost $180 per ball, an eighth of an ounce or 3. 5 grams.

       On January 23, 2014, at 2:45 a.m., Ephrata Police Officer Ryan Harvey

                                             3
No. 34411-8-III
State v. Robertson


telephonically requested a warrant to search Cassie Robertson's Ephrata residence.

During the recorded call, Officer Harvey explained, under oath, that the Ephrata Police

Department had investigated Robertson for six weeks. The confidential informant had

recently entered Cassie Robertson's home and observed marijuana and cocaine.

       In his telephonic affidavit, Officer Ryan Harvey identified reasons why the

confidential informant should be considered knowledgeable and reliable. The informant

had purchased, sold, and used other controlled substances and had been convicted of

violations of the controlled substances act. The informant previously engaged in

controlled buys for the Ephrata Police Department, from which law enforcement

discovered controlled substances.

       In his affidavit, Officer Ryan Harvey also listed some of his own training and

experience. Harvey received training for narcotics investigations and investigated other

narcotics crimes.

       A superior court judge authorized the search warrant to enter Cassie Robertson's

home. The warrant authorized the seizure of marijuana, other controlled substances, drug

paraphernalia, written records of drug sales, and control buy money.

       We now forward to evidence presented at trial. On January 23, 2014, at 4 a.m.,

the Ephrata Police Department executed the warrant and recovered six bags of green

leaves, the ten-dollar bill used in the control buy, white powder, and white crystals. After

being read Miranda warnings, Robertson admitted to officers that she sold marijuana to

                                             4
No. 34411-8-III
State v. Robertson


fund her drug habit for methamphetamine and cocaine.

       Law enforcement forwarded the green leaves, the white powder, and the white

crystals to the Washington State Patrol Crime Laboratory for testing. Sheri Jenkins, a

forensic technician with the Washington State Patrol Crime Laboratory Division in

Cheney, analyzed the leaves. Jenkins tested three samples of the green vegetable.

Sample A contained 19.53 percent THC. Sample B contained 18.23 percent THC.

Sample C contained 19.93 percent THC. The testing identified the white crystals as

cocaine and the white powder as methamphetamine.

       The crime laboratory's test did not distinguish between delta-9 THC and THC acid

found in the samples. Delta-9 THC is the primary psychoactive ingredient in marijuana.

THC acid is nonpsychoactive and must be converted to delta-9 THC to influence the

user. When someone smokes cannabis, the acid transmogrifies into delta-9 THC through

a chemical process called decarboxylation. We do not know if the State's testing

machine could test solely for delta-9 tetrahydrocannabinol.

       Ephrata Police Officer Ryan Harvey investigated the proximity of a school bus

stop to Cassie Robertson's residence. Officer Harvey obtained, from the Ephrata School

District, a list of locations of school bus stops within the district. Harvey identified two

bus stops within a half block of Robertson's home. He drove to the locations and

measured, with an Ephrata Police Department roller tape, the distance from each location

to Robertson's residence. Officer Harvey never calibrated the roller tape or measured its

                                              5
No. 34411-8-III
State v. Robertson


accuracy. At trial, Harvey explained how one uses the roller tape, and he demonstrated

the roller's accuracy with a one-foot-long ruler. Officer Harvey confirmed the ruler's

accuracy by comparing it to a standard, eleven and one-half inch long, yellow notepad.

Harvey then testified that, using the roller tape, he measured the distance from each bus

stop to the edge of Cassie Robertson's property. One distance reached 280 feet. Harvey

noted that Robertson's property comprised a quarter of an acre.

                                      PROCEDURE

       The State of Washington charged Cassie Robertson with one count of possession

of marijuana with the intent to deliver, one count of possession of methamphetamine, and

one count of possession of cocaine. The State alleged the crimes occurred on January 23,

2014, the date that Ephrata Police Department officers searched Robertson's home. The

State later amended the information to add a school bus stop enhancement to the first

charge. The State alleged that possession of the marijuana with intent to manufacture or

deliver occurred within 1,000 feet of a school bus stop.

      Before trial, Cassie Robertson sought an order quashing the search warrant for her

home and suppressing evidence found during the search of her residence. The trial court

denied the motion. Cassie Robertson waived a jury trial.

      Forensic technician Sheri Jenkins testified at trial regarding her tests of the green

leaves seized from Cassie Robertson's home. She admitted that her test did not

distinguish between delta-9 tetrahydrocannabinol and THC acid.

                                             6
No. 34411-8-III
State v. Robertson


       The trial court convicted Cassie Robertson on all three charged counts and the

school bus stop enhancement for the marijuana charge. Our trial record lacks any formal

findings of fact. Nevertheless, the trial court wrote an extensive verdict after trial, which

mentions findings resulting from the trial. Since we do not know if the trial court entered

findings of fact not forwarded to us and since neither party complains about the lack of

any findings of fact, we treat the verdict as containing the trial court's findings of fact and

conclusions of law. The trial court found that Cassie Robertson admitted to officers that

she sold marijuana in order to gamer money to purchase cocaine and methamphetamine.

The trial court noted the various levels of THC found in the three samples of marijuana

tested by Sheri Jenkins. The court noted and impliedly found that the evidence failed to

establish the THC content of delta-9 tetrahydrocannabinol alone. The trial court ruled,

however, that the State did not need to establish the THC level by excluding THC acid

and by delta-9 tetrahydrocannabinol alone.

       The trial court sentenced Robertson to serve twelve months of community custody

on a parenting sentencing alternative. A condition of community custody prohibited

possession or consumption of controlled substances, including marijuana, without a

prescription.

                                  LAW AND ANALYSIS

                            Probable Cause for Search Warrant

       Cassie Robertson asks that we vacate all three of her convictions on the basis that

                                              7
No. 34411-8-III
State v. Robertson


the Ephrata Police Department lacked probable cause for issuance of the search warrant

for her home. She also contends that insufficient evidence supported her conviction for

possession of marijuana with intent to deliver and insufficient evidence supported the

school bus stop enhancement. Finally, Robertson challenges the community custody

condition of abstaining from marijuana. We address the assignments of error in such

order.

         Cassie Robertson contends the trial court should have suppressed the controlled

substances seized pursuant to the search warrant because probable cause did not support

the warrant. Remember that the warrant application relied on a law enforcement officer's

THC field test of green leaves purchased from Robertson by a confidential informant.

She claims the field test could not measure concentration of THC such that law

enforcement lacked probable cause for identifying the leaves as marijuana. Robertson

notes that the legislature added THC concentration to the definition of marijuana in order

to distinguish marijuana from hemp. The State responds that the trial court properly

denied Robertson's motion to suppress because the field test in addition to other evidence

supported a finding of probable cause.

         We review the issuance of a search warrant for abuse of discretion. State v.

Maddox, 152 Wn.2d 499, 509, 98 P.3d 1199 (2004). Trial courts accord great deference

to a magistrate's determination of probable cause. State v. Maddox, 152 Wn.2d at 509;

State v. Clark, 143 Wn.2d 731, 748, 24 P.3d 1006 (2001). We resolve any doubts in

                                              8
No. 34411-8-III
State v. Robertson


favor of the validity of the warrant. State v. Perez, 92 Wn. App. 1, 4, 963 P.2d 881

(1998).

       An affidavit suffices for the issuance of a search warrant if, on reading the

affidavit, an ordinary person would understand that a criminal violation occurred and

continued at the time of the application. State v. Casto, 39 Wn. App. 229, 232, 692 P.2d

890 (1984). Probable cause requires a nexus between criminal activity and the item to be

seized and also a nexus between the item to be seized and the place to be searched. State

v. Thein, 138 Wn.2d 133, 140, 977 P.2d 582 (1999). Cassie Robertson's suspected

criminal activity entailed the sale of marijuana and the possession of other controlled

substances.

       Cassie Robertson argues the marijuana field test performed on the green leaf

substance obtained by the informant was legally inadequate because it could not measure

THC concentration. In so arguing, Robertson omits reference to evidence that the

confidential informant saw other controlled substances in Robertson's residence. We

conclude that regardless of the presence of other controlled substances and regardless of

whether anyone tested the marijuana, probable cause supported the search warrant. The

probable criminal activity occurred within the area authorized to be searched.

      Law enforcement often conducts controlled buys to establish probable cause

before applying for a search warrant. State v. Casto, 39 Wn. App. at 232; State v. Maffeo,

31 Wn. App. 198,199,642 P.2d 404 (1982). Ifthe informant enters a building empty

                                             9
No. 34411-8-III
State v. Robertson


and returns with a controlled substance, law enforcement proves the informant's assertion

that drugs were present and confirms the informant's reliability. State v. Casto, 39 Wn.

App. at 234. When properly executed, a controlled buy provides the facts and

circumstances necessary to satisfy probable cause. State v. Steenerson, 3 8 Wn. App. 722,

726, 688 P.2d 544 (1984).

       State v. Casto parallels the instant case and permits the discovery of marijuana to

support proximate cause regardless of any testing of the vegetable. In State v. Casto, this

court addressed whether a warrant application supported the trial court's finding of

probable cause when based on the report of a confidential informant. We discerned no

merit in the defendant's contention that a deputy sheriff trained in marijuana

identification must be able to testify to the nature and proportions of his testing

chemicals. Chemical proof is not legally required.

       Reliable information in Officer Ryan Harvey's telephonic search warrant affidavit

established that Cassie Robertson handled marijuana, not hemp. Her instruction for the

informant to pick a flavor corroborates that she intended the green leaves for

consumption. The training and experience of Officer Ryan Harvey in narcotics

investigations bolstered his identification of the green leaf substance as marijuana. The

positive marijuana field test provided additional verifying, but unnecessary, evidence that

confirmed the illegality of the marijuana sold by Robertson.




                                             10
No. 34411-8-111
State v. Robertson


       Cassie Robertson raises no other challenges to the validity of her convictions for

possession of methamphetamine and cocaine. Therefore, we affirm her convictions on

both charges.

                        Sufficient Evidence of Unlawful Marijuana

       Cassie Robertson next contends that insufficient evidence supports her conviction

for possession of marijuana with intent to deliver. She argues that the State failed to

prove the green leaf substance to be marijuana. She maintains that we must apply a

statutory definition of marijuana as cannabis with a THC concentration above 0.3 percent

excluding THC acid. The State's test for THC concentration of Robertson's marijuana

included the presence of THC acid. Robertson, therefore, claims the forensic testing by

Sheri Jenkins failed to prove the substance met the statutory definition of marijuana. The

State responds that Robertson's argument relies on a misinterpretation of the legislative

history of the definition of marijuana and that we should apply a statutory definition that

allows testing to include THC acid to arrive at a concentration exceeding 0.3 percent.

We agree with the State and affirm Robertson's conviction.

       Our resolution of this intriguing issue requires the court to review the recent

legislative history of the definition of marijuana found in RCW 69.50.101. The

legislature has occasionally altered the definition as to whether the marijuana must

contain a certain concentration of THC, and, if so, the constituents of marijuana that

forensic testers may weigh to measure the concentration. RCW 69.50.101 defines terms

                                             11
No. 34411-8-III
State v. Robertson


that apply to the entire chapter 69.50 RCW, including RCW 69.50.401, the statute

prohibiting possession of marijuana with intent to deliver and under which the trial court

convicted Cassie Robertson.

       RCW 69.50.101 currently declares, in relevant part:

              (w) "Marijuana" or "marihuana" means all parts of the plant
       Cannabis, whether growing or not, with a THC concentration greater than
       0.3 percent on a dry weight basis; the seeds thereof; the resin extracted
       from any part of the plant; and every compound, manufacture, salt,
       derivative, mixture, or preparation of the plant, its seeds or resin. The term
       does not include:
              (1) The mature stalks of the plant, fiber produced from the stalks, oil
       or cake made from the seeds of the plant, any other compound,
       manufacture, salt, derivative, mixture, or preparation of the mature stalks
       (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized
       seed of the plant which is incapable of germination; or
              (2) Industrial hemp as defined in RCW 15.120.010.

             (ss) "THC concentration" means percent of delta-9
      tetrahydrocannabinol content per dry weight of any part of the plant
      Cannabis, or per volume or weight of marijuana product, or the combined
      percent of delta-9 tetrahydrocannabinol and tetrahydrocannabinolic acid in
      any part of the plant Cannabis regardless of moisture content.

Under the current code, the State presented sufficient evidence to convict Cassie

Robertson of possession of marijuana with intent to deliver. The definition of THC

concentration has undergone recent changes, however.

      Before December 6, 2012, RCW 69.50.101 read, in part:

             (q) "Marijuana" or "marihuana" means all parts of the plant
      Cannabis, whether growing or not; the seeds thereof; the resin extracted
      from any part of the plant; and every compound, manufacture, salt,
      derivative, mixture, or preparation of the plant, its seeds or resin. The term

                                            12
No. 34411-8-111
State v. Robertson


       does not include the mature stalks of the plant, fiber produced from the
       stalks, oil or cake made from the seeds of the plant, any other compound,
       manufacture, salt, derivative, mixture, or preparation of the mature stalks
       (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized
       seed of the plant which is incapable of germination.

The statute made no reference to THC concentration. 2012's Initiative Measure 502

significantly decriminalized, under Washington law, the possession of marijuana in small

amounts. The initiative, effective December 6, 2012, amended RCW 69.50.101 to

include, within the definition ofRCW 69.50.101, a minimum THC concentration. After

the initiative, the statute read:

               (s) "Marijuana" or "marihuana" means all parts of the plant
       Cannabis, whether growing or not, with a THC concentration greater than
       0.3 percent on a dry weight basis; the seeds thereof; the resin extracted
       from any part of the plant; and every compound, manufacture, salt,
       derivative, mixture, or preparation of the plant, its seeds or resin. The term
       does not include the mature stalks of the plant, fiber produced from the
       stalks, oil or cake made from the seeds of the plant, any other compound,
       manufacture, salt, derivative, mixture, or preparation of the mature stalks
       (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized
       seed of the plant which is incapable of germination.
               (ii) "THC concentration" means percent of delta-9
       tetrahydrocannabinol content per dry weight of any part of the plant
       Cannabis, or per volume or weight of marijuana product, or the combined
       percent of delta-9 tetrahydrocannabinol and tetrahydrocannabinolic acid
       in any part of the plant Cannabis regardless of moisture content.

(Emphasis added).

       The Washington Legislature added amendments to Initiative 502. On May 1,

2013, through Engrossed House Bill 2056 (EHB 2056), effective May 1, 2013, the




                                              13
No. 34411-8-III
State v. Robertson


legislature amended the definition of THC concentration. The bill reads, in pertinent

part:

                                        Chapter 116
                                       H.B. No. 2056
         DRUGS AND MEDICINE-MARIJUANA-THC CONCENTRATION
                AN ACT Relating to correcting the definition of THC concentration
        as adopted by Initiative Measure No. 502 to avoid an implication that
        conversion, by combustion, of tetrahydrocannabinol acid into delta-9
        tetrahydrocannabinol is not part of the THC content that differentiates
        marijuana from hemp; amending RCW 69 .50.101; and declaring an
        emergency.
                BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF
        WASHINGTON:
                Sec. 1. RCW 69.50.101 and 2013 c 12 s 2 are each amended to read
        as follows:

               (ii) "THC concentration'' means percent of delta-9
        tetrahydrocannabinol content per dry weight of any part of the plant
        Cannabis, or per volume or weight of marijuana product, or the combined
        percent of delta-9 tetrahydrocannabinol and tetrahydrocannabinolic acid
        in any part of the plant Cannabis regardless of moisture content.

(Second emphasis added.) EHB 2056 allowed forensic testers to include THC acid when

analyzing THC content. The state governor signed EHB 2056 on May 1, 2013. Note that

the stated purpose ofEHB 2056 was correction of the definition of "THC concentration"

to include conversion of THC acid.

        On May 16, 2013, the legislature adopted a competing bill, Substitute Senate Bill

5416 (SSB 5416), effective July 28, 2013, that failed to recognize EHB 2056's inclusion

of the final clause to the definition of THC. The Washington Governor signed the bill on

May 16, 2013. Notably, however, when the legislature adopted SSB 5416, it did not

                                            14
No. 34411-8-111
State v. Robertson


include and place a strike through "or the combined percent of delta-9

tetrahydrocannabinol and tetrahydrocannabinolic acid in any part of the plant Cannabis

regardless of moisture content," language previously added in EHB 2056. A strike

through language is the method employed by the legislature when it intends to remove

language from a statute. SSB 5416 reads, in relevant part:

                                     CHAPTER276
                                     S.S.B. No. 5416
        PRESCRIPTIONS-CONTROLLED SUBSTANCES-ELECTRONIC
                                         FILING
             AN ACT Relating to prescription information; amending RCW
      69.41.010, 69.50.308, and 69.50.312; and reenacting and amending RCW
      69.50.101.
             BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF
      WASHINGTON:
             Sec. 1. RCW 69.41.010 and 2012 c 10 s 44 are each amended to
      read as follows:
             As used in this chapter, the following terms have the meanings
      indicated unless the context clearly requires otherwise:

              (s) "Marijuana" or "marihuana'' means all parts of the plant
      Cannabis, whether growing or not, with a THC concentration greater than
      0.3 percent on a dry weight basis; the seeds thereof; the resin extracted
      from any part of the plant; and every compound, manufacture, salt,
      derivative, mixture, or preparation of the plant, its seeds or resin. The term
      does not include the mature stalks of the plant, fiber produced from the
      stalks, oil or cake made from the seeds of the plant, any other compound,
      manufacture, salt, derivative, mixture, or preparation of the mature stalks
      (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized .
      seed of the plant which is incapable of germination.

             (ii) "THC concentration" means percent of delta-9
      tetrahydrocannabinol content per dry weight of any part of the plant
      Cannabis, or per volume or weight of marijuana product.


                                             15
No. 34411-8-III
State v. Robertson


Note that the legislature intended SSB 5416 to address electronic filing of prescriptions

for controlled substances. The legislature did not design the bill to sculpt the definition

of marijuana or THC concentration.

       Finally, on April 2, 2014, the Washington Legislature adopted Engrossed

Substitute House Bill 2304 (ESHB 2304), effective June 12, 2014. The bill returns the

phrase "or the combined percent of delta-9 tetrahydrocannabinol and

tetrahydrocannabinolic acid in any part of the plant Cannabis regardless of moisture

content" to the definition of "THC" in RCW 69.50.101 and renumbers the subparagraph

to "(kk)." The bill declares, in part:

                                      CHAPTER192
                        Engrossed Substitute House Bill No. 2304
                   MARIJUANA-PROCESSING-RETAIL LICENSES
              AN ACT Relating to marijuana processing and retail licenses;
       amending RCW 69.50.325, 69.50.354, 69.50.357, 69.50.360, 42.56.270,
       and 69.50.535; and reenacting and amending RCW 69.50.101.
              BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF
       WASHINGTON:
              Sec. 1. RCW 69.50.101 and 2013 c 276 s 2 and 2013 c 116 s 1 are
       each reenacted and amended to read as follows:
              Unless the context clearly requires otherwise, definitions of terms
       shall be as indicated where used in this chapter:

               (t) "Marijuana" or "marihuana" means all parts of the plant
       Cannabis, whether growing or not, with a THC concentration greater than
       0.3 percent on a dry weight basis; the seeds thereof; the resin extracted
       from any part of the plant; and every compound, manufacture, salt,
       derivative, mixture, or preparation of the plant, its seeds or resin. The term
       does not include the mature stalks of the plant, fiber produced from the
       stalks, oil or cake made from the seeds of the plant, any other compound,
       manufacture, salt, derivative, mixture, or preparation of the mature stalks

                                             16
No. 34411-8-111
State v. Robertson


       (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized
       seed of the plant which is incapable of germination.

              (((ii))) (kk) "THC concentration" means percent of delta-9
       tetrahydrocannabinol content per dry weight of any part of the plant
       Cannabis, or per volume or weight of marijuana product, or the combined
       percent of delta-9 tetrahydrocannabinol and tetrahydrocannabinolic acid in
       any part of the plant Cannabis regardless of moisture content.

(Alterations in original.) Note that the bill suggests that the phrase "or the combined

percent of delta-9 tetrahydrocannabinol and tetrahydrocannabinolic acid in any part of the

plant Cannabis regardless of moisture content" did not change prior law. The legislature

did not highlight the phrase in order to recognize the phrase as being added to RCW

69.50.101 by this third amendment.

       Cassie Robertson committed her alleged crime of possession of marijuana on

January 23 and 24, 2014. Robertson therefore astutely argues that the definition of THC

concentration found in SSB 5416 controls her prosecution since the definition comes

from the most recent enactment adopted by the legislature before January 2014.

According to Robertson, SSB 5416 carried an effective date later than EHB 2056 and so

SSB 5416 impliedly amended the definition of THC to no longer allow the addition of

combustible THC acid to reach the 0.3 required weight. This interpretation would

undermine the results of the THC concentration test performed by Sheri Jenkins because

the THC test did not distinguish between THC acid and delta-9 THC. To address

Robertson's marijuana conviction, we must resolve the anomaly created by the 2013



                                              17
I
II   No. 34411-8-111
I    State v. Robertson


I    legislature's amendments to RCW 69.50.101 or what the trial court aptly labeled as

     "dueling legislation."

            Cassie Robertson, in part, and the State ask us to implement principles of statutory

     interpretation in order to divine the intent of the legislature. We find these principles

     unhelpful in this setting. Our task is not to discern the meaning behind words employed

     by the legislature. None of the bills' language creates an ambiguity. EHB 2056 lucidly

     does not allow the combination of THC acid when measuring THC content. SSB 5416

     patently permits the scientist to gauge THC content by including THC acid. We must

     determine which definition of THC concentration controls Robertson's prosecution.

            The principle role of courts, under the doctrine of separation of powers, is to

     discern and apply legislative intent. Five Corners Family Farmers v. State, 173 Wn.2d

     296, 305, 268 P.3d 892 (2011). We conclude that the state legislature intended that, in

     January 2014, when Robertson possessed marijuana, the State be able to prove unlawful

     THC concentration by inclusion of THC acid in the measurement. The Washington

     Legislature passed EHB 2056, effective May 1, 2013, for the express purpose of

     amending the definition of THC concentration to permit inclusion of acid. The

     legislature declared its purpose as "correcting the definition of THC concentration as

     adopted by Initiative Measure No. 502 to avoid an implication that conversion, by

     combustion, oftetrahydrocannabinol acid into delta-9 tetrahydrocannabinol is not part of




                                                  18
No. 34411-8-III
State v. Robertson


the THC content that differentiates marijuana from hemp." The legislature considered

the amendment critical such that it declared the legislation an emergency.

       SSB 5416, adopted fifteen days later, omitted the correcting definition of THC

concentration, but the legislature intended SSB 5416 to only address electronic

prescription of drugs. SSB 5416 failed to note the amendment to the definition of THC

caused by EHB 2056, because the later bill did not include the language of the earlier bill

and place a strike through "or the combined percent of delta-9 tetrahydrocannabinol and

tetrahydrocannabinolic acid in any part of the plant Cannabis regardless of moisture

content," the method employed by the legislature when it intends to remove language

from a statute. In the frequent rush of legislative business, the legislature erred.

       Our discernment of the legislature's intent does not finish our analysis. The issue

on appeal is not merely one of legislative intent. Instead a distinct statute aids us in

resolving the dueling 2013 bills.

       RCW 1.12.025(1) declares, in relevant part:

               ( 1) If at any session of the legislature there are enacted two or more
       acts amending the same section of the session laws or of the official code,
       each amendment without reference to the others, each act shall be given
       effect to the extent that the amendments do not conflict in purpose,
       otherwise the act last filed in the office of the secretary of state in point of
       time, shall control: PROVIDED, That if one or more special sessions of the
       same legislature shall follow any regular session, this rule of construction
       shall apply to the laws enacted at either, both, any, or all of such sessions.




                                              19
No. 34411-8-III
State v. Robertson


       We previously distinguished between the purposes of 2013's EHB 2056 and SSB

5416. On the one hand, the legislature intended the former statute merely to alter the

definition of THC concentration to permit inclusion of acid. On the other hand, the state

legislature wished the latter statute only to address electronic filing of prescriptions for

controlled substances. The legislature did not design SSB 5416 to sculpt the definition of

marijuana or THC concentration. Therefore, RCW 1.12.025 compels us to hold that the

language ofEHB 2056 controls the prosecution of Cassie Robertson. Thus, the State

carried no burden to prove the THC level of the confiscated cannabis without the

inclusion of acid.

                               School Bus Stop Enhancement

       Cassie Robertson contends the trial court erred when imposing a school bus stop

sentence enhancement because the State failed to prove every element of the

enhancement. The enhancement statute requires proof that Robertson sold drugs within

one thousand feet of the bus stop, and the State supplied insufficient proof of the distance

to support her enhancement. According to Robertson, the State's measurement suffered

because the measuring device may have been inaccurate and the officer only measured to

the edge of Robertson's property instead of to the room where the sale occurred. The

State responds that its evidence sufficed because it showed the accuracy of the measuring

instrument and the entirety of Robertson's property fell within the one thousand feet

requirement. We agree with the State.

                                              20
No. 34411-8-III
State v. Robertson


       RCW 69.50.435 provides for an enhancement of the penalty imposed for a drug

offense if the offense occurs within one thousand feet of a school bus zone. State v.

Johnson, 116 Wn. App. 851,861, 68 P.3d 290 (2003). RCW 9.94A.5I0(6) adds a

mandatory twenty-four months sentence to the presumptive sentence for violation of

RCW 69.50.435. State v. Johnson, 116 Wn. App. at 861. The State must prove each

element of the enhancement beyond a reasonable doubt. State v. Hennessey, 80 Wn.

App. 190,194,907 P.2d 331 (1995).

       Cassie Robertson maintains that the State failed to make a prima facie case that the

roller tape the officer used accurately measured distances. Results from a mechanical

device lack relevancy and are therefore inadmissible unless the party offering the results

makes a prima facie showing that the device functioned properly and produced accurate

results. State v. Bashaw, 169 Wn.2d 133, 142, 234 P.3d 195 (2010), overruled on other

grounds by State v. Nunez, 174 Wn.2d 707,285 P.3d 21 (2012). Robertson relies on

Bashaw. In Bashaw, the State presented no evidence the roller tape used was accurate.

"No comparison of results generated by the device to a known distance was made nor

was there any evidence that it had ever been inspected or calibrated." State v. Bashaw,

169 Wn.2d at 143.

       In this appeal. the State tested the accuracy of the roller tape using a one-foot-long

ruler and compared the ruler to a standard yellow pad. We conclude the comparison

establishes the accuracy of the roller tape.

                                               21
No. 34411-8-III
State v. Robertson


       In addition to arguing the State failed to prove accuracy of the roller tape, Cassie

Robertson argues the State failed to prove the distance element because Officer Ryan

Harvey only measured to the edge of her property, when the actual drug sale occurred in

her bedroom. The State responds that the trial court could have found the actual location

of the offense to be within one thousand feet of the bus stop based on Officer Harvey's

measurement of 280 feet to the lot, based on the officer's testimony that each lot is about

a quarter acre, and based on a map of the block found in trial exhibit 25.

       We hold that the trial court had sufficient evidence to find beyond a reasonable

doubt that the drug offense occurred within one thousand feet of a school bus stop. First,

Officer Ryan Harvey measured the distance from the stop to Cassie Robertson's lot. The

distance was two hundred and eighty feet. Thus, Robertson's bedroom in her house

would need to be located over seven hundred feet from edge of her property. Officer

Harvey also testified that the lot was about a quarter acre in size. Using this information,

the State shows how absurdly shaped Robertson's lot would need to be in order to

accommodate a seven hundred feet distance on a quarter acre lot. The lot would need to

be dramatically disproportionate. Finally, Officer Harvey testified the school bus stop

was within half a block of Robertson's home. A trial court applying common sense and

experience could find beyond a reasonable doubt that Robertson's home lay within the

one thousand feet radius of the school bus stop.




                                            22
No. 34411-8-III
State v. Robertson


                              Community Custody Condition

       Cassie Robertson finally contends that the trial court violated her constitutional

right to equal protection under the Washington Constitution when it barred her from

using marijuana as a community custody condition. The State responds that Robertson's

equal protection argument fails because the State has legitimate interests it protects

through the imposition of a community custody condition. We decline to review

Robertson's unpreserved constitutional argument because it was not manifest.

       RAP 2.5(a) formalizes a fundamental principle of appellate review. The first

sentence of the rule reads:

              Errors Raised for First Time on Review. The appellate court may
       refuse to review any claim of error which was not raised in the trial court.

No procedural principle is more familiar than that a constitutional right, or a right of any

other sort, may be forfeited by the failure to make timely assertion of the right before a

tribunal havingjurisdiction to determine it. United States v. Olano, 507 U.S. 725, 731,

113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993).

       Good sense lies behind the requirement that arguments be first asserted at trial.

The prerequisite affords the trial court an opportunity to rule correctly on a matter before

it can be presented on appeal. State v. Strine, 176 Wn.2d 742, 749, 293 P.3d 1177

(2013). There is great potential for abuse when a party does not raise an issue below

because a party so situated could simply lie back, not allowing the trial court to avoid the


                                             23
No. 34411-8-III
State v. Robertson


potential prejudice, gamble on the verdict, and then seek a new trial on appeal. State v.

Weber, 159 Wn.2d 252, 271-72, 149 P.3d 646 (2006). The theory of preservation by

timely objection also addresses several other concerns. The rule serves the goal of

judicial economy by enabling trial courts to correct mistakes and thereby obviate the

needless expense of appellate review and further trials. Also, it facilitates appellate

review by ensuring that a complete record of the issues will be available, and prevents

adversarial unfairness by ensuring that the prevailing party is not deprived of victory by

claimed errors that he had no opportunity to address. State v. Strine, 176 Wn.2d at 749-

50.

       Countervailing policies support allowing an argument to be raised for the first time

on appeal. For this reason, RAP 2.5(a) contains a number of exceptions. RAP 2.5(a)(3)

allows an appellant to raise for the first time "manifest error affecting a constitutional

right." Constitutional errors are treated specially under RAP 2.5(a) because they often

result in serious injustice and may adversely affect public perceptions of the fairness and

integrity of judicial proceedings. State v. Scott, 110 Wn.2d 682, 686-87, 757 P .2d 492

(1998). However, "permitting every possible constitutional error to be raised for the first

time on appeal undermines the trial process, generates unnecessary appeals, creates

undesirable retrials and is wasteful." State v. Lynn, 67 Wn. App. 339, 344, 835 P.2d 251

(1992).




                                             24
No. 34411-8-III
State v. Robertson


         Cassie Robertson's equal protection argument implicates a constitutional right.

This court must decide if the argument addresses "manifest error." Washington courts

and even decisions internally have announced differing formulations for "manifest error."

First, a manifest error is one "truly of constitutional magnitude." State v. Scott, 110

Wn.2d at 688. Second, perhaps perverting the term manifest, some decisions emphasize

prejudice, not obviousness. The appellant must identify a constitutional error and show

how, in the context of the trial, the alleged error actually affected the appellant's rights.

It is this showing of actual prejudice that makes the error manifest, allowing appellate

review. State v. O'Hara, 167 Wn.2d 91, 99,217 P.3d 756 (2009). A third formulation is

the facts necessary to adjudicate the claimed error must be in the record on appeal. State

v. McFarland, 127 Wn.2d 322,333, 899 P.2d 1251 (1995). To determine whether

Robertson has shown actual error resulting in prejudice, we look to the substance of her

claim.

         "Washington Constitution article I, section 12, and the Fourteenth Amendment to

the United States Constitution guarantee that persons similarly situated with respect to the

legitimate purpose of the law must receive like treatment." State v. Manussier, 129

Wn.2d 652, 672, 921 P .2d 473 (1996). Washington courts have "consistently construed

the federal and state equal protection clauses identically and considered claims arising

under their scope as one issue." State v. Manussier, 129 Wn.2d at 672. "Strict scrutiny

applies when a classification affects a suspect class or threatens a fundamental right."

                                              25
No. 34411-8-III
State v. Robertson


State v. Manussier, 129 Wn.2d at 672-73. "An as-applied challenge to the constitutional

validity of a statute is characterized by the 'allegation that application of the statute in the

specific context' is unconstitutional." State v. Shelton, 194 Wn. App. 660, 666, 378 P.3d

230 (2016), review denied, 187 Wn.2d 1002, 386 P.3d 1088 (2017) (quoting City of

Redmondv. Moore, 151 Wn.2d 664, 668-69, 91 P.3d 875 (2004). "Ifthe state action

does not threaten a fundamental or 'important' right, or if the individual is not a member

of a suspect or semisuspect class, we apply a rational relationship or rational basis test."

State v. Osman, 157 Wn.2d 474, 484, 139 P.3d 334 (2006).

       In order to pursue an equal protection claim, the complaining person must

establish that he or she is similarly situated with other persons. State v. Handley, 115

Wn.2d 275, 289-90, 796 P.2d 1266 (1990). Equal protection does not require that all

persons be dealt with identically, but it does require that a distinction made have some

relevance to the purpose for which the classification is made. In re the Det. of Dydasco,

135 Wn.2d 943, 951, 959 P.2d 1111 (1998). "Whether a defendant is similarly situated is

an inquiry that is determined by and relative to the purpose of the challenged law." State

v. Pedro, 148 Wn. App. 932,946,201 P.3d 398 (2009) (citing State v. Manussier, 129

Wn.2d at 673).

       Cassie Robertson fails to show that she is receiving different treatment than other

persons convicted of possession of marijuana with the intent to deliver. Instead, she

compares herself to the general public arguing citizens have the freedom to consume

                                              26
No. 34411-8-111
State v. Robertson


marijuana openly and publicly. Nevertheless, the State does not infringe equal protection

when treating a convicted criminal differently than members of the public. Otherwise the

constitution would not allow any incarceration or punishment. Robertson has failed to

show an obvious error by the trial court or one of true constitutional magnitude.

                                     CONCLUSION

       We affirm Cassie Robertson's convictions for possession of methamphetamine

and cocaine and possession of marijuana with intent to deliver. We also affirm her

sentence enhancement and community custody conditions.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                             Fearing, C.J.      r
WE CONCUR:




Pennell, J.




                                            27